Citation Nr: 1301817	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  07-17 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for head injury residuals, claimed as a scar above the left eye, brain tumor, blurred vision, blackouts, and memory loss.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to December 1974. 

This appeal to the Board of Veterans' Appeals (Board) arose from July and August 2005 rating decisions in which the RO denied service connection for residuals of a head injury, to include a scar above the left eye, a brain tumor, blackouts, and memory loss.  The Veteran filed a notice of disagreement (NOD) in April 2006, and the RO issued a statement of the case (SOC) in April 2007.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in May 2007. 

In September 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

A January 2013 review of the Virtual VA (VVA) paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  Competent medical evidence does not establish that the Veteran has any current disability manifested by a scar above the left eye or memory loss. 

3.  Service treatment records reference a sole episode of a head trauma in July 1973 with no record of chronic residuals.  

4.  A brain tumor was initially diagnosed in 2002, decades after service and it has not been linked to service, in any way, by competent evidence and/or opinion; manifestations of decreased/blurred vision, and blackouts have been associated with the tumor and its recurrences by competent evidence and/or opinion.  


CONCLUSION OF LAW

The criteria for service connection for head injury residuals, claimed as a scar above the left eye, brain tumor, blurred vision, blackouts, and memory loss, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2005 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The July and August 2005 RO rating decisions reflect the initial adjudication of the claim after issuance of the April 2005 letter.  

Post rating, an October 2010 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the October 2010 letter, and opportunity for the Veteran to respond, the April 2012 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), including records relating to the Veteran's July 1973 head injury.  It also consists of VA and private treatment records dated from 1995 forward.  Also of record and considered in connection with the appeal is the transcript of the Veteran's September 2010 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The file contains a specific notation (July 2009) that the Veteran is not in receipt of disability benefits from the Social Security Administration.  

This case was previously before the Board in January 2011.  A review of the file reflects that there was substantial compliance with the actions requested in that Remand.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  In this regard pursuant to the January 2011 Board Remand, a March 2011 VA examination report along with medical opinions provided in addendums dated in October 2011 and February 2012 were added to the file.  The Veteran and his representative have not maintained that the 2011 examination report or addendums are in any way inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Therefore, the Board also finds that no additional RO action to further develop the record in connection with the claim herein decided, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Background

The Veteran's STRs include the report of a June 1973 enlistment examination which revealed that clinical evaluation of all systems was normal, except for the eyes.  With respect to the eyes, ambylopia was noted with 20/50 vision of the left eye.  

In July 1973, the Veteran's vision was corrected to 20/20 bilaterally and it was determined that he was qualified for service with a prescription.  An entry dated in late July 1973 reflects that the Veteran was hit in the left orbital region by a bayonet and complained of severe eye and head pain.  On physical examination, he had a small laceration of the temporal left eyebrow and mild adjacent swelling and tenderness.  He complained of severe pain with any palpation and blurred vision.  Initially, he had 20/30 vision, but this deteriorated with each line until his vision was barely 20/200.  It was noted that he had 20/50 vision in the left eye during his entrance examination, that he wanted out of the Army, and that there was no cause evident for his symptoms.  An X-ray film of the left orbit revealed no significant abnormalities.  By the end of July 1973, the Veteran's vision was corrected to and assessed as 20/20 bilaterally.  Simultaneous with this injury, the Veteran was briefly hospitalized for one day in July 1973 due to having an upper respiratory infection and a temperature, assessed as pharyngitis.  
The report of the November 1974 discharge examination reflects that the Veteran's vision in his left eye was corrected to 20/20.  No scars or other abnormalities were reported, and no clinical abnormalities of the head, eyes or skin were noted.  

Ultimately, the Veteran was discharged in December 1974 under honorable conditions for failure to meet acceptable standards for continued military service as a wheel vehicle repairman.   

A May 2002 medical record of Dr. D.K. indicates that the Veteran was seen for evaluation of a suprasellar tumor (a tumor located near the pituitary gland at the base of the skull).  The record indicated that a year previously, the Veteran began developing headaches, and that 6 months previously, he noted decreased vision bilaterally.  A history of removal of a left facial mass in the skin in 1997 was noted.  The report referenced a March 2002 visual evaluation (report from the Doheny Eye Institute - on file) which found marked decreased visual acuity of the left eye and moderately decreased right eye vision, as well as an April 2002 MRI study which revealed a 2 x 2 x 2.5 cm suprasellar mass with marked compression of the pituitary gland.  Physical examination revealed that short and long-term memory were intact.  Visual acuity was 20/50 in the right eye and hand motion only in the left eye.  There was no mention of a left eye scarring or of blackouts.  

In June 2002, the Veteran underwent surgery to remove the suprasellar tumor.  A record dated in June 2002, more than two weeks after the surgery, revealed that the Veteran complained of headaches, fatigue and nausea; there was no mention of memory loss, left eye scarring or blackouts.  Vision was assessed as 20/25 in the right eye and 20/100 in the left eye, without correction.  A record dated in December 2002, more than two weeks after the surgery, revealed that the Veteran complained of headaches; there was no mention of memory loss, scarring or blackouts.  Vision was assessed as 20/25 in the right eye and 20/30 in the left eye, without correction.  

A November 2002 record indicates that a small area of the tumor remained and that the Veteran complained of some blurring of the left eye, although significantly improved from prior to surgery.  Later in November 2002, a second surgery was performed to address recurrent cystic craniopharyngioma.  In February 2003, another procedure, described as radiotherapy of recurrent pituitary adenoma, was undertaken.  By July 2003, the tumor had almost completely disappeared and the Veteran's primary complaints involved headaches. 

Private medical records from various sources dated from 1995 to May 2005 are entirely negative for mention of memory loss, left eye scarring or blackouts.

In an April 2006 statement from the Veteran, he indicated that he sustained head trauma in service and was booted out of the military due to black-outs, headaches and memory loss.  

During the September 2010 Board hearing, the Veteran said that he had a painful scar above his left eye and blurred vision as a result of the bayonet injury during service.  He indicated that after this event, he was hospitalized for 2 weeks to a month.  He also said that a tumor had been diagnosed in 2003 and that he believed the tumor was caused by the bayonet being contaminated.  As a result of the head injury and tumor, he said that he has had blackouts and memory loss.  He also stated that as a result of the cut above the eye, he sustained blurred vision and active symptoms of the scarring including pain and tenderness.  The Veteran also indicated that a doctor had told him that his brain tumor could have been caused by the bayonet wound in service.  The Veteran also testified that he had been treated at VA facilities in Los Angeles and Long Beach for blackouts and memory loss, and indicated that VA personnel had associated these manifestations with the tumor. 

In 2011, VA records dated from 1998 to August 2010 were added to the file.  An entry dated in June 1998 reflects that the Veteran began receiving psychiatric treatment through VA that time.  A July 2007 record indicates that the Veteran was a poor historian and reflects that his assessed conditions included schizophrenia/depression.  VA records dated in 2009 repeatedly reference symptoms of headaches and hallucinations, and the Veteran was treated for bizarre behavior in July 2009 at which time he reported that he believed that the military had put a laser beam in him which was harming his pancreas.  Records in July 2009 also document findings of left frontal parietal subdural hematoma/effusion, with associated black-outs/syncopal episodes.  On psychiatric consultation of July 2009, memory testing was 30/30.  Upon examination of the skin conducted in July 2009, findings were entirely within normal limits with no mention of a left eye scar. 

An August 2009 VA neurology note indicates that the Veteran reported that there had been a carbon monoxide leak in his apartment and that he had blacked out twice and hit his head.  He indicated that he had not had any black out episodes since being hospitalized and had moved into a new apartment.  On further questioning, the Veteran reported having monthly black out episodes since 1974 when he was struck in the head by a bayonet.  He reported that the episodes lasted for only a few seconds and had not been witnessed.  An entry dated in July 2010 documents a 1-month history of blurred vision and loss of lateral visual fields, assessed as likely associated with a recurrent pituitary tumor.  In August 2010, assessments of severe headaches and progressive visual loss, as well as suprasellar cystic mass lesion of 1.5 cm, were made.  August 2010 records note an acute vision change of 20/200 and double vision in both eyes, clinically associated with a recurrence of a suprasellar cystic mass shown by a July 2010 MRI study.  

A VA examination was conducted in March 2011 by a VA Chief of Neurology and the claims file was reviewed.  The examiner noted that a subdural hematoma had been identified in 2009 after the Veteran had a black-out.  The Veteran also reported having blackouts since the 1970's, occurring about every other day and lasting for a few seconds.  He also reported having vision problems in the 1980's, with increased vision problems and headaches occurring and progressing thereafter.  A history of resection of a suprasellar tumor in 2005, followed by a second operation in 2009 was noted.  The examiner diagnosed the suprasellar lesion as craniopharygioma vs. pituitary tumor.  Findings revealed no evidence of cognitive or speech impairment.  The following conditions were assessed: (1) history of suprasellar tumor, treated with surgery and radiation therapy, 2005; (2) history of subdural hematoma drainage, 2009; and (3) brief episodes of visual flashes, likely related to  (1). 

In October 2011, the VA examiner provided an addendum to the March 2011 VA examination report, opining to the following effect: (1) there is no evidence of a residual scar resulting from an in-service head injury; (2) it is not likely that the Veteran's suprasellar tumor is the result of the 1973 head injury; and (3) it is not likely that the disability is the result of the 1973 head injury incurred during service; rather, it was likely related to a suprasellar tumor.

In February 2012, the examiner issued a second addendum further explaining that with regard to the relationship between the Veteran's (in-service) head injury, and the subsequent diagnosis of a brain tumor, there was no scientific evidence that a brain tumor, particularly in the region of the pituitary gland, can be cause by a head injury.  

III.  Analysis

The Veteran asserts that he has residuals of a head injury he sustained in 1973 during his military service, to include a scar over the left eye, a brain tumor, blurred vision, blackouts, and memory loss.

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).   

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  

Service connection shall be presumed to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and certain chronic diseases including malignant tumors, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 U.S.C.A. § 1111, 1112; 38 C.F.R. §§ 3.307, 3.309 (2012).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As will be explained herein, considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for claimed residuals of in-service head trauma must be denied. 

With respect to Hickson element (1), evidence of current disability, private medical records establish that a brain tumor was diagnosed in 2002, with evidence of recurrence thereafter, and associated manifestations of decreased/blurred vision as documented in private and VA records.  In addition, VA records of 2009 document the Veteran's subjective (only) history and complaints of black-outs, in and post-service.  Accordingly, for purposes of this decision, the presence of the aforementioned currently claimed conditions has been established. 

The Veteran has also claimed manifestations of left eye scarring and memory loss associated with a claimed service-related head injury.  These manifestations are reported by the Veteran on a solely lay/subjective basis and are not documented by any clinical records.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in "disability."  See 38 U.S.C.A. § 1110.  Thus, where, here, competent evidence does not establish that Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes that post-service clinical records are entirely negative for any findings of left eye scarring and upon VA examination of 2011, the examiner determined that there was no evidence of a residual scar resulting from an in-service head injury.  Further, post-service clinical records are entirely negative for any actual clinical findings or evidence of memory loss and comprehensive memory testing conducted by VA in 2009 was entirely normal (30/30).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the instant case, the claim for service connection for head trauma residuals, identified as memory loss and left eye scarring must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection - has not been met, with respect to these two claimed conditions.

With regard to Hickson element (2), service incurrence, the STRs contain evidence that in late July 1973, the Veteran was hit in the left orbital region by a bayonet and complained of severe eye and head pain.  On physical examination, he had a small laceration of the temporal left eyebrow and mild adjacent swelling and tenderness.  He complained of severe pain with any palpation and blurred vision.  X-ray films of the left orbit revealed no significant abnormalities.  By the end of July 1973, the Veteran's vision was corrected to and assessed as 20/20 bilaterally.  Overall, the Veteran was hospitalized for one day in July 1973, which was in fact for treatment of pharyngitis, found coincident with treatment for the injury.  Significantly, the STRs are negative for any reference to a scar, tumor, blackouts, or memory loss.  As indicated above, any temporary vision loss that was sustained in conjunction with the July 1973 head injury had returned to normal by the end of July 1973.

Further, the report of November 1974 discharge examination reflects that the Veteran's vision in his left eye was corrected to 20/20.  No scars or other abnormalities were noted, and no clinical abnormalities of the head, eyes or skin were noted.  The Veteran's separation physical examination report is highly probative as to his condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition, as opposed to his current lay assertions (discussed below) which are proffered for the primary purpose of attempting to secure VA compensation benefits.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  

In essence, the clinical/documentary evidence indicates that the Veteran received a minor, acute injury in July 1973, essentially amounting to a small cut over the eye, which resulted in temporarily decreased vision which was corrected within days after the injury.  There was no indication of any chronic residuals related to the injury, and symptoms of blackouts, memory loss or scarring were never complained of by the Veteran during service, or recorded in any STRs.   

Further, a tumor was neither diagnosed during service or during the Veteran's first post-service year; in fact, indications of a tumor were not initially documented in clinical records until 2002, decades after the Veteran's discharge from service.  While a chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), there must be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  Such simply is not shown here.  Accordingly, service connection for a tumor on a presumptive basis is not warranted.

The critical issue in this case is whether the Veteran's currently claimed conditions, described as a scar above the left eye, brain tumor, blurred vision, blackouts, and memory loss, are related to head trauma sustained in service in 1973, as he contends.  The requirement of an evidentiary showing of an etiological relationship has been repeatedly reaffirmed by the U.S. Court of Appeals for the Federal Circuit, which has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Essentially, this is the third Hickson element.  

In this regard, the claims file contains the report of a VA examination conducted by a VA neurologist with pertinent opinions provided in 2011 and 2012.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The VA examiner opined that: (1) there was no evidence of a residual scar resulting from an in-service head injury; (2) it was not likely that the Veteran's suprasellar tumor was the result of the 1973 head injury; and (3) it was not likely that the disability was the result of the 1973 head injury incurred during service; rather, it was likely related to a suprasellar tumor.  In February 2012, the examiner issued a second addendum further explaining that with regard to the relationship between the Veteran's (in-service) head injury, and the subsequent diagnosis of a brain tumor, there was no scientific evidence that a brain tumor, particularly in the region of the pituitary gland, can be cause by a head injury.  In this case, the Veteran's lay and clinical history, physical findings and the claims folder were reviewed in conjunction with the VA opinions provided in 2011 and 2012 and they were accompanied by supporting rationale; accordingly the VA examiner's opinions are found to be extremely persuasive and of significant probative weight in this case.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  Moreover, Veteran has not provided any competent medical evidence to rebut the 2011 and 2012 opinions against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board acknowledges that, during the September 2010 Board hearing, the Veteran testified to the effect that doctors had linked his tumor and other currently claimed conditions to his 1973 head trauma; however, the file contains no corroborating evidence to this effect.  Moreover, his assertions of what doctors purportedly told him do not constitute competent evidence of the required nexus.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).  In this regard, a review of copious and detailed VA records dated from 1998 to 2012 fails to include any indication that VA clinicians established or even suggested that an etiological relationship exists between the head injury of 1973 and a subsequently manifested tumor.  Moreover, those clinical records reflect that symptoms such as blurred vision and blackouts were related to the tumor and not to any service-related incident.  Post-service private medical records on file are similarly negative for any indication that an etiological relationship exists between the head injury of 1973 and a subsequently manifested recurrent tumor and its associated manifestations.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495- 97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Here, the Veteran has provided lay statements to the effect that he has experienced chronic residuals of the 1973 head trauma in and since service, described as memory loss, blurred vision, and blackouts, and has testified to the effect that he was he was hospitalized for 2 weeks to a month during service for treatment.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay persons are also competent to testify about observable symptoms or injury residuals, such as pain or swelling.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Even assuming the generally recognized competency of the Veteran to provide lay statements of history and symptomatology, his lay accounts lack credibility and are either wholly unsubstantiated or entirely refuted by documentary evidence of record.  In this regard, the fact remains that the STRs document no indications of memory loss, and blackouts, of chronically impaired vision during service and specifically refute the Veteran's reports of prolonged hospitalization for treatment of a head injury.  Further, the DD 214 reflects that the Veteran was not discharged from service due to his alleged disabilities, but due to failure to meet acceptable standards for continued military service as a wheel vehicle repairman.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor). 

In this case, the earliest documentation of any of the Veteran's claimed head injury "residuals," namely a brain tumor and blurred vision, was shown in 2002, almost 30 years post-service, at which time his brain tumor, with associated visual impairment was initially diagnosed.  It was not until 2004, 2 years after his brain tumor had been diagnosed and coincident with his claim for VA compensation that the Veteran initially mentioned having any chronic symptoms of memory loss or scarring since service.  Clinical records fail to substantiate such reports and do not even clinically establish the presence of current manifestations of memory loss and left eye scarring.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

As such, in this case the Board finds the clinical records, both service and post-service, of greater reliability and credibility as opposed to the remote recollections and lay accounts of the Veteran, provided decades after his discharge from service and primarily in pursuit of VA compensation.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Accordingly, chronicity and continuity of claimed head injury residuals in and since service is not shown.

The Veteran himself maintains and has opined that his currently claimed conditions are service-related.  The Veteran has not demonstrated that he has any expertise to render such an opinion.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, his opinion as to the etiology of the currently claimed conditions is not consistent with the objective evidence of record, which does not even suggest service-related etiology of a brain tumor, blurred vision, or blackouts; and does not clinically show evidence of left eye scarring or memory loss.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, his assertions regarding etiology of the currently claimed conditions are of no probative value, as they are beyond his competency to make.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998); (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

For all the foregoing reasons, the Board finds that the service connection claim for head injury residuals, claimed as a scar above the left eye, brain tumor, blurred vision, blackouts, and memory loss, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for head injury residuals, claimed as a scar above the left eye, brain tumor, blurred vision, blackouts, and memory loss, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


